By the Court.
We are unanimously of the opinion, that a certiorari will not lie in this case. It is not within the meaning of the statute. The defendant by his attorney was at the trial, moved the justice to charge the jury, raised several objections, and had a full opportunity to make' his defence. He did not leave the place of trial, until the jury had retired, and if he was not present at the time of rendering the judgment, it is not such an absence within the meaning of the sixteenth section of the small cause act, as to give him the right to the writ of certiorari. His remedy, if he conceived h'imself aggrieved by the judgment, was by an appeal to the Common Pleas. If there had been an adjournment for deliberation on the part of the justice, then the case cited from 5 Halst. Rep. 286, might have applied.
Cited in Randolph v. Underhill, 2 Harr. 455, 457.